Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was given in a telephone call with Khouane Ditthavong (Reg. No. 52,823) on 8/4/2021.

22. (Currently Amended) A method for providing road curvature data using machine learning comprising: 
map matching location trace data to a road network, wherein the location trace data is associated with ground truth curvature values; 
dividing the road network into a plurality of bounded areas; 
extracting one or more training features for each bounded area of the plurality of bounded areas from the location trace data map matched to said each bounded area; training a machine learning system based on the one or more training features and the ground truth curvature values, wherein the machine learning system comprises a first machine learning model and a second machine learning model; and 


Reasons For Allowance
Applicant further incorporated allowable subject matter in claim 9 as indicated in previous office action in independent claims 1, 11, and 16.  Claims 1, 11, and 16 are allowed.  All dependent claims, depending from their respective base claims are also allowed.  Newly added claims 21 and 22 incorporate allowable subject matter in claim 5 (and intervening claim 2) or in claim 20 (and intervening claim 17). They are also allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/QUN SHEN/
Primary Examiner, Art Unit 2661